Citation Nr: 1111585	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for anxiety disorder, to include emotional disturbance and alcohol dependence.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for nondiabetic peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for headaches, to include migraines.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2008 and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2010, the Veteran presented sworn testimony during a personal hearing in St. Paul, Minnesota, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.  

At the October 2010 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, the Veteran also submitted a written waiver of RO consideration of this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010). 


REMAND

The Veteran seeks entitlement to service connection for depression, anxiety disorder to include emotional disturbance and alcohol dependence, headaches, and nondiabetic peripheral neuropathy of the lower extremities, as well as, entitlement to TDIU.  After having considered the matter, and for reasons expressed below, the Board finds that the claims on appeal must be remanded for further development.

First of all, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims of service connection.  As emphasized in Clemons, though a Veteran may only seek service connection for a single psychiatric disorder, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons, supra.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for a specific diagnosis, but in fact makes a general claim for whatever mental condition may be afflicting him.  The Board will proceed as to the Veteran's pending psychiatric disability claims under this framework, based on this ruling and appropriate review of the evidence of record.

As for the claims of entitlement to service connection for a psychiatric disability to include depression and anxiety disorder with emotional disturbance and alcohol dependence, the Board notes that there is arguably medical evidence of current diagnosis as well as evidence of potential in-service disease or injury.  

Specifically, private treatment records show that the Veteran is currently diagnosed with panic disorder with agoraphobia, major depressive disorder, alcohol dependence, and anxiety disorder.  See the letter of Dr. D.K. dated January 2009; see also the report of Dr. D.H. dated December 2008.

Concerning in-service disease or injury, the Veteran asserts that the general stresses of active duty military service caused him to develop a psychiatric disability that was manifested by alcohol abuse.  See, e.g., the October 2010 Board hearing transcript.  The Board notes that service treatment records do not document any diagnosis of psychiatric disability; however, the Board has no reason to disbelieve the sworn testimony of the Veteran pertaining to his in-service alcohol use.  Moreover, the Veteran's testimony is somewhat consistent with an August 1972 personnel record, which documents the Veteran's voluntary discharge from the Naval Reserves for acknowledged drug use, less than two years after his December 1970 active duty discharge.  

The Veteran submitted a medical opinion from Dr. G.V.K. and J.M. dated November 2010 in support of his psychiatric disability claims.  In their November 2010 report, Dr. G.V.K. and J.M. opine that "[i]t is believed that [the Veteran's] use of alcohol became a means of self-medicating and escaping.  In addition, although it is unclear exactly when the anxiety symptoms first emerged, it is plausible, based on history and evidence in the file, that perhaps they were present, but unrecognized as such, for some time prior to his seeking treatment with Dr. K."  

The November 2010 statement of Dr. G.V.K. and J.M. appears speculative and provides little or no rationale for their conclusions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Moreover, the Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  As indicated above, the November 2010 private medical opinion provided incomplete rationale, and there is no other competent medical opinion of record the addresses the issue of medical nexus.

Thus, these issues present certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern medical nexus and must be addressed by an appropriately qualified VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Turning to the claim of service connection for peripheral neuropathy, the Veteran asserts that he suffers from nondiabetic peripheral neuropathy of the lower extremities that is due to his in-service alcohol use.  See the Veteran's statement dated July 2008.

It is undisputed that the Veteran is currently diagnosed with nondiabetic peripheral neuropathy of the lower extremities.  See the letter from Dr. N.H. dated July 2008.  Moreover, as indicated above, the Board accepts the Veteran's contentions of in-service alcohol use.

As to the issue of medical nexus, the Veteran has submitted a medical opinion in support of his claim.  Specifically, in a March 2009 letter, Dr. N.H. stated that the Veteran "is claiming service related disability of neuropathy, which likely results from his alcoholism which started when he was in active duty in the Navy entering in 1968."  Dr. N.H. provided no rationale for this conclusion.  As noted above, the Court has held that examiners must support their conclusions with analysis and clinical data.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hernandez-Toyens, supra.  Accordingly, the Board finds that the March 2009 opinion of Dr. N.H. is insufficient as to the issue of service connection in light of Dr. N.H.'s failure to provide thorough rationale for the conclusion reached.  
There is no other competent medical opinion of record that addresses the issue of medical nexus.  A remand for a VA medical opinion as to the medical nexus, if any, between the Veteran's nondiabetic peripheral neuropathy of the lower extremities and his military service, to include in-service alcohol use is therefore required.

The Veteran also claims service connection for a headache disability.  A veteran may be entitled to service connection if a preexisting condition was aggravated during his service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, the Veteran's March 1969 active duty service entrance examination documented a history of head trauma.  Specifically, the examination report noted the Veteran's report of "right sided headaches occurring 1-2 per week."  A neurology consultation report dated several days after the active duty entrance examination noted a provisional diagnosis of "headaches of (?) etiology."  The report went on to document the Veteran's report of head trauma following a motorcycle accident in October 1967.  The Veteran was diagnosed with "post-traumatic headaches."  Given the notation of headaches at the Veteran's entrance examination, the presumption of soundness does not apply in the present claim.  38 U.S.C.A. § 1111 (West 2002).  Consequently, the relevant inquiry is whether the Veteran's headaches were aggravated by, rather than incurred in, active service.

The Veteran has submitted numerous statements and sworn testimony indicating that he experienced headaches throughout the course of his active military service from March 1969 to December 1970.  Moreover, the Board recognizes that the Veteran is competent to testify as to symptoms such as headaches.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  Accordingly, the Board will accept the Veteran's statements concerning in-service headaches for the limited purpose of this remand.

There is currently no medical opinion of record that addresses the issue of aggravation.  As such, this case presents certain medical questions that cannot be answered by the Board.  See Colvin, supra.  The questions include whether the Veteran's claimed chronic headaches were aggravated by his military service.  This issue must be addressed by an appropriately qualified physician.  See Charles, supra.

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the other pending claims on appeal.  In other words, if service connection for any of the claimed disabilities is granted, this will impact VA's analsysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and his representative and request that the Veteran identify any outstanding medical examination and treatment records pertinent to his claims.  The AOJ should take appropriate steps to secure medical records identified by the Veteran, if any, and associate them with the VA claims folder.

2.  The AOJ should arrange for a medical professional, with appropriate expertise, to review the Veteran's VA claims folder and provide an opinion, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disability is attributable to his period of active military service, to include whether the Veteran's in-service alcohol use was secondary to any underlying mental health problem.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

3.  The AOJ should arrange for a medical professional, with appropriate expertise, to review the Veteran's VA claims folder and provide an opinion, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed nondiabetic peripheral neuropathy of the lower extremities is attributable to his period of military service, including his in-service alcohol use.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

4.  The AOJ should also arrange for a medical professional, with appropriate expertise, to review the Veteran's VA claims folder and to provide an opinion, with supporting rationale, as to whether the evidence of record shows that a headache disability underwent a worsening during active military service.  If so, the examiner should indicate whether the evidence clearly and unmistakably shows that the in-service worsening was due to the natural progression of the disorder.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

5.  After undertaking any additional development deemed necessary, and if warranted by the evidentiary posture of the case, the AOJ should then readjudicate the Veteran's claims.  (Should the adjudication include the award of service connection for any disability, consideration should be given to whether an examination is necessary to obtain the medical information required to address the TDIU claim.)  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

